
	
		I
		112th CONGRESS
		2d Session
		H. R. 5101
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on certain AC electric
		  motors of an output exceeding 37.5 W but not exceeding 72 W designed to be
		  operated by means of an infrared remote control.
	
	
		1.Certain AC electric motors of
			 an output exceeding 37.5 W but not exceeding 72 W designed to be operated by
			 means of an infrared remote control
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00AC electric motors of an output exceeding 37.5 W but not
						exceeding 72 W, single phase, each equipped with a capacitor, a motor mount of
						plastics, a self-contained gear mechanism for oscillation, and a speed control
						mechanism designed to be operated by means of an infrared remote control
						(provided for in subheading 8501.40.20)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
